Name: Commission Regulation (EEC) No 361/91 of 14 February 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31991R0361Commission Regulation (EEC) No 361/91 of 14 February 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases Official Journal L 042 , 15/02/1991 P. 0013 - 0013COMMISSION REGULATION (EEC) No 361/91 of 14 February 1991 amending Regulation (EEC) No 2814/91 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (3), and in particular Article 1 (2), Whereas detailed rules for the definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (4), as last amended by Regulation (EEC) No 3749/90 (5); whereas Article 1 thereof lays down the provisions applicable with regard to the fattening of lambs after weaning; whereas Article 2 lays down provisions concerning producers who wish to benefit from the derogation provided for in the second subparagraph of Article 1 (1) of Regulation (EEC) No 3901/89 with regard to the weaning of lambs; whereas it is deemed appropriate to allow certain producers who have stated their wish to benefit from the said derogation to decide on the weaning and the fattening off their holding of all or some of their lambs; whereas in respect of those latter cases the provisions of Article 1 of Regulation (EEC) No 2814/90 should apply; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2814/90 is hereby amended as follows: 1. In Article 2 (1), the following subparagraph is added: 'If producers decide, during the period laid down in paragraph 2, on the weaning and fattening off their holding of all or some of their lambs, the provisions of Article 1 shall apply in respect of the batches of lambs concerned. In that case, the duration of the period of fattening off the holding must be sufficient for the whole of the period of 75 days referred to in paragraph 2 to elapse between the particular birth period of the batch in question and the time when the lambs can be marketed with a view to slaughter.' 2. In the second subparagraph of Article 2 (4): for the phrase 'specified in Article 1 (4)', read 'specified in Article 1 (5)'. 3. In the Annex, under I.B. (Geographical Areas, Portugal), the district of 'Portalegre' is added. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 375, 23. 12. 1989, p. 4. (4) OJ No L 268, 29. 9. 1990, p. 35. (5) OJ No L 360, 24. 12. 1990, p. 39.